UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
UNITED STATES OF AMERICA
No. 19 CR 728
Vv.
Magistrate Judge Jeffrey T. Gilbert
THOMAS VIVIRITO

PROTECTIVE ORDER GOVERNING DISCOVERY

Upon the unopposed motion of the government, pursuant to Fed. R. Crim. P.
16(d)(1) and 18 U.S.C. § 3771(a)(1) and (8), it is hereby ORDERED:

1, All of the materials provided by the United States in preparation for, or
in connection with, any stage of the proceedings in this case (collectively, “the
materials”) are subject to this protective order and may be used by defendant and
defendant's counsel (defined as counsel of record in this case) solely in connection
with the defense of this case, and for no other purpose, and in connection with no
other proceeding, without further order of this Court.

2, Defendant and defendant’s counsel shall not disclose the materials or
their contents directly or indirectly to any person or entity other than persons
employed to assist in the defense, persons who are interviewed as potential witnesses,
counsel for potential witnesses, and other persons to whom the Court may authorize
disclosure (collectively, “authorized persons”). Potential witnesses and their counsel
may be shown copies of the materials as necessary to prepare the defense, but may

not retain copies without prior permission of the Court.
oh Defendant, defendant’s counsel, and authorized persons shall not copy
or reproduce the materials except in order to provide copies of the materials for use
in connection with this case by defendant, defendant’s counsel, and authorized
persons. Such copies and reproductions shall be treated in the same manner as the
original materials.

4, Defendant, defendant's counsel, and authorized persons shall not
disclose any notes or records of any kind that they make in relation to the contents of
the materials, other than to authorized persons, and all such notes or records are to
be treated in the same manner as the original materials.

5. Before providing materials to an authorized person, defense counsel
must provide the authorized person with a copy of this Order.

6. Certain materials containing Sensitive Information produced by the
government to defendant's counsel, or produced as early discovery for purposes of
plea negotiations, shall not be provided to defendant or anyone else, except as
provided below (“Attorney Only Materials”). The Attorney Only Materials shall be
plainly marked as such by the government prior to disclosure. Neither the Attorney
Only Materials nor the information contained therein may be disclosed to any person
other than counsel for defendant (defined as counsel of record in this case) or experts
and investigators employed by defendant’s counsel to assist the defense, without prior
notice to the government and authorization from the Court. Absent prior permission

from the Court, Attorney Only Materials that identify a victim or minor, including
any photographs or videos, shall not be included in any public filing with the Court,
and instead shall be submitted under seal. Defendant's counsel and experts and
investigators employed by defendant's counsel shall not copy or reproduce the
Attorney Only Materials except for use in connection with this case by defendant’s
counsel. Such copies and reproductions shall be treated in the same manner as the
original materials. Defendant shall view Attorney Only Materials only in the
presence of counsel for defendant. Defendant shall not be provided with any Attorney
Only Materials or copies thereof.

Te Upon conclusion of all stages of this case, all of the materials and all
copies made thereof shall be disposed of in one of three ways, unless otherwise
ordered by the Court. The materials may be (1) destroyed; (2) returned to the United
States; or (8) retained in defense counsel’s case file. The Court may require a
certification as to the disposition of any such materials. In the event that the
materials are retained by defense counsel, the restrictions of this Order continue in
effect for as long as the materials are so maintained, and the materials may not be
disseminated or used in connection with any other matter without further order of
the Court.

8. To the extent any material is produced by the United States to
defendant or defendant’s counsel by mistake, the United States shall have the right
to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendant and/or defendant’s counsel shall return all
such material if in hard copy, and in the case of electronic materials, shall certify in
writing that all copies of the specified material have been deleted from any location
in which the material was stored.

9. The restrictions set forth in this Order do not apply to documents that
are or become part of the public court record, including documents that have been
received in evidence at other trials, nor do the restrictions in this Order limit defense
counsel in the use of discovery materials in judicial proceedings in this case, except
that any document filed by any party which attaches or otherwise discloses Attorney
Only Materials, as described in Paragraph 6, shall be filed under seal to the extent
necessary to protect such information, absent prior permission from this Court.

10. Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of anyproyision hereof.

 

 

EFFREY f. GILBERT
Magistrate Judge
United States District Court
Northern District of Illinois

Date: C6 2
